PER CURIAM.
This petition for writ of certiorari seeks review of an order denying the petitioner’s request for a writ of mandamus to compel the Department of Corrections to reinstate forfeited gain time. The petitioner alleges that the Department of Corrections has the discretion to declare only one forfeiture of gain time upon violation of supervision. There is nothing in case law or section 944.28(1), Florida Statutes, that indicates that the Department of Corrections lacks the discretion to declare a second forfeiture of gain time that falls within the scope of the statute. Therefore, the petitioner is trying to establish a new right through the use of a writ of mandamus, which is prohibited. Plymel v. Moore, 770 So.2d 242, 246 (Fla. 1st DCA 2000). Because we find that the trial court did not depart from the essential requirements of the law by denying petitioner’s petition for writ of mandamus, we deny the petition for writ of certiorari.
PETITION DENIED.
MINER, BENTON and LEWIS, JJ., concur.